DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 38-44 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 23-37 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for growing an microorganism or plant in a culture system comprising removing from the culture medium extracellular DNA of the organism to provide a regenerated medium; and culturing the organism in the regenerated medium, does not reasonably provide enablement for the culturing method for removing other types of nucleic acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
The claimed invention is drawn to a method to grow of a microorganism or plant in a culture system comprising removing from culture medium extracellular nucleic acids of the organism to provide a regenerated medium and culturing the organism in said regenerated medium. 
The breadth of the claims and the teaching and the presence of working example from the specification.  
The specification teaches “the observation of species specific inhibition due to accumulation of self DNA, during the cycle of the organic substance, explains the aforesaid phenomena of productivity loss and said finding never was reported in the scientific literature.” The specification teaches microbial populations produce and secrete self DNA molecules in form of different size fragments, which exert an inhibiting effect on the growth of said population (see page 7).  The specification demonstrates inhibition of Acanthus Mollis, Lepdium sativum plants, Quercus ilex, Quercus pubescens, Hedra elix, ameplodesma…pinus halepensis, lens esculentum plants by exposure to self DNA (see example 1-3).  The specification also demonstrates inhibition of Aspergillus niger, Trichoderma harzianum fungi, Sarcophaga carnaria insect, Bacillus subtilis, Scenedesmus obliquus microalga, Physarium polycephalum protozoan by exposure to self DNA (see example 4-9).  However, the specification does not teach the microorganism and plant in the culture system produces nucleic acids other than except DNA that inhibits the growth of said organism. The specification does not teach nucleic acid (other than DNA) would produce inhibitory growth effect in microorganism or plants as claimed.  
Since the claimed method scope encompasses a method of culturing a microorganism or plant organism in culture system by removing all types of nucleic acid from the medium, the claimed scope exceeds the teaching provided from the specification.
The state of prior art and level of predictability in the art
The prior art is silent on culturing a microorganism or plant using regenerated medium having nucleic acid produced by the organism removed from said medium.  Nielsen et al (IDS) teach extracellular DNA molecules are released from plant, bacteria into environment and persists in for a long period of time (page 40, 1st col., 2nd paragraph). However, there is no prior art evidence that nucleic acid other than DNA is produced by microorganisms or plants being released into environment.  
The amount of experimentation needed
In summary, the claimed method is described in the specification as removing self DNA produced by microorganism or plant in culture to enhance growth of the microorganism or plant. The claimed method is based on the finding that DNA produced by various microorganisms and plants inhibits the growth of the self organism.  However, there is no evidence from specification and prior art that other types of nucleic acid may also inhibit the growth of microorganism and plant in culture system, wherein removing said nucleic acid would enhance the growth of said microorganism and plant. A person skilled in the art would thus need to identify a) what type of nucleic acid is produced from the microorganism, and b) whether such nucleic acid would inhibit growth in a culture system of microorganisms or plant.  Such experimentation would have been undue because the culture encompasses a wide range of microorganism and plant culture system.  Therefore, the claimed method is enabled for removing DNA produced by the microorganism or plant from the culture medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sawaj et al (IDS, EP 1988170).
Claim 31 is drawn to a method of growing an organism by removing from the culture extracellular nucleic acid of the organism and culturing the organism in the regenerated medium, and the removing is performed by filtrating the culture medium.  Sawaj et al. disclose a method of producing chemical product through continuous fermentation which includes filtering a culture of a microorganism with a separation membrane that either retaining a non-filtered fluid or refluxing it back into the culture (paragraph [0012]).  Since claim 31 does not set forth any limitation how the filtration is performed to remove the nucleic acid, the disclosure from Sawaj anticipates the claimed invention. Claim 23 is rejected for same reason because it encompasses the invention of claim 31.
Allowable Subject Matter
Claims 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636